Investigative Authority Vested in the Inspector
General of the Department of Transportation
The Inspector General o f the Department o f Transportation has the same broad authority to
investigate fraud against Department programs and operations that the investigative
units transferred into the O ffice o f Inspector General possessed when the Inspector
General A ct o f 1978 becam e law.

December 19, 1989
M e m o r a n d u m O p in io n f o r t h e In s p e c t o r G e n e r a l
D e p a r t m e n t o f T r a n s p o r t a t io n

This is in response to your letter of November 1, 1989, requesting the
views o f this Office concerning the scope o f your investigative authority
as Inspector General o f the Department of Transportation (“DOT-IG”). You
specifically asked us to consider whether you have authority under the
Inspector General Act of 1978 (the “Act”), 5 U.S.C. app., to investigate alle­
gations of fraud against DOT programs and operations by private parties
who do not receive federal funds. You indicated that examples o f such
fraud include false statements to DOT in applications for permits or
licenses and the forgery or alteration o f DOT documents or o f statements
or signatures by DOT personnel on non-DOT documents. You have not
asked for our views with respect to any specific investigation or any spe­
cific category o f investigations for particular DOT programs or operations.
Subject to the caveat that this letter must not be understood as specif­
ic approval o f any particular investigation or category of investigations
for a particular program or operation, it is our view that, pursuant to sec­
tion 9(a)(l)(K ) o f the Act, you possess the same broad authority to inves­
tigate fraud against DOT that the various investigative units that the Act
transferred to your Office possessed at the time of the transfer. In light o f
this conclusion, it is unnecessary at this time to decide whether the pro­
visions o f the Act that set forth the general authority of all Inspectors
General also authorize such investigations. Should you conclude that a
particular investigation is not encompassed by the authority o f the inves­
tigative units transferred to your Office by the Act, we would be pleased
to consider the issue o f your general authority.

377

Discussion
Section 9(a)(l)(K ) o f the Inspector General Act transferred to the
newly created DOT-IG
the offices o f [DOT] referred to as the “Office of Investi­
gations and Security” and the “Office o f Audit” o f the
Department, the “Offices o f Investigations and Security,
Federal Aviation Administration”, and “External Audit
Divisions, Federal Aviation Administration”, the “Investiga­
tions Division and the External Audit Division of the Office
o f Program Review and Investigation, Federal Highway
Administration”, and the “Office o f Program Audits, Urban
Mass Transportation Administration”.
As discussed below, the Act’s legislative history and DOT’s immediate
implementation o f the Act indicate a contemporaneous understanding by
Congress and DOT that the investigative authority o f the DOT-IG under
this provision was as broad as the authority possessed by these prede­
cessor offices at the time the Act became law. It was also understood that
this provision had the effect o f transferring substantially all existing DOT
investigative responsibilities to the DOT-IG.
The Senate report on the Act noted that the DOT-IG would have the
responsibility for all DOT auditing and investigative work:
The Department o f Transportation has expressed its
opposition to the decision to consolidate the auditing and
investigating units now found in the various modal admin­
istrations o f DOT into the office o f [Inspector General],
The committee recognizes that the various modes in
DOT have unique independence growing directly from the
Department o f Transportation Act and the statutes creating
the Federal Aviation Administration, Federal Highway
Administration, and Urban Mass Transit Administration.
However, the committee does not believe that the current
arrangements — a proliferation o f 116 audit and investiga­
tive units with audit units working for the program admin­
istrators whose programs they purport to audit — is a
satisfactory arrangement. The committee believes that the
effort to consolidate responsibility for auditing and investi­
gation in an independent individual would be undermined if
there was not one Inspector and Auditor General in the
Transportation Department with overall accountability for
all auditing and investigative work.
378

S. Rep. No. 1071, 95th Cong., 2d Sess. 39 (1978).
On April 27, 1979, Secretary o f Transporation Brock Adams issued a
memorandum providing information on the newly established Office o f
Inspector General for DOT. In that memorandum he stated that:
The [Inspector General] Act identifies the audit and
investigations organizations which have been transferred
to the IG .... I am further authorized [by section 9(a)(2) of
the Act] to transfer other functions, offices or agencies
which are related to the functions o f the IG. Although I do
not propose transferring any other offices to the IG at this
time, I do wish to make it clear that, other than the investi­
gations programs involving United States Coast Guard
Officer and Enlisted Personnel, and odometer fraud (Public
Law 94-364)[,] there should be no auditor or criminal inves­
tigator personnel employed in DOT other than within the
Office o f Inspector General.

... I believe that the combining o f all auditors and inves­
tigators into the IG organization will enhance the quality of
audit and investigations service in this Department.
Id. at 1-2.

It is evident that Congress and DOT understood that, except for the two
investigative programs mentioned in the Secretary’s memorandum, all
DOT investigative responsibilities that existed at the time the Inspector
General Act was enacted had been transferred by the Act to the DOT-IG.
DOT’s investigative authority thus generally rests with the DOT-IG,1 and
the DOT-IG may investigate all matters, including fraud against DOT pro­
grams and operations, that the investigative units specified in section
9(a)(l)(K) o f the Act were authorized to investigate at the time they were
transferred by the Act to the Office o f the DOT-IG.
Mission statements for the transferred investigative units were includ­
ed in the implementation plan for the establishment o f the DOT-IG, which
DOT submitted to the Office of Management and Budget on January 5,
1979. The descriptions generally appear broad enough to have included
investigating false statements and similar fraud against DOT programs or
operations. For example, the mission statement for the Office o f Investi­
gations and Security of the Federal Aviation Administration (“FAA”) indi­
cates generally that it was the “principal staff element o f FAA with
‘As Secretary Adams recognized in his memorandum, various other DOT components may, from time
to time, be assigned specific investigative authonty by statute or administrative action We have not con­
ducted a review o f such assignments.

379

respect to ... [investigations in support o f the FAA’s basic mission”
(sec. 2(a)(1)). More specifically, it conducted “[p]reliminary investigation[s] o f allegations o f violations o f ... Federal criminal statutes (bribery,
fraud, graft, false statements, theft o f Government property, etc., as
encompassed in Title 18, U.S. Code)” (sec. 2(c)(9)), and “[t]he subjects of
investigations include [d] FAA applicants and employees; contractor
personnel; sponsors and grantees; airmen, air and commercial carriers,
and other individuals certificated or designated by the FAA” (Audit and
Investigative Plan, at 17) (emphasis added).
While it would appear that collectively the authority that transferred to
the DOT-IG with the various investigative units was quite broad, it is
beyond the scope o f this letter to discuss specifically the authority of
each transferred unit. If you have any such specific questions, you should
raise them in the first instance with agency counsel, who have expertise
regarding the relevant statutes and programs.

Conclusion
It is our view that, pursuant to section 9(a)(l)(K ) o f the Inspector
General Act, the DOT-IG has the same broad authority to investigate alle­
gations o f fraud against DOT programs and operations that the investiga­
tive units transferred into that Office possessed at the time the Act
became law. In light o f this conclusion, it appears unnecessary to decide
whether investigations of fraud against DOT programs and operations are
also authorized by the general provisions o f the Act. We would be pleased
to advise you further if you believe a particular investigation is beyond
the authority o f the transferred units.
WILLIAM P. BARR
Assistant Attorney General
Office o f Legal Counsel

380